     Case 2:19-cv-02518-KJM-DMC Document 17 Filed 08/05/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                 No. 2:19-CV-2518-KJM-DMC-P
12                        Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    S. GATES, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaint, ECF No. 15.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:19-cv-02518-KJM-DMC Document 17 Filed 08/05/21 Page 2 of 5


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  As with the original complaint, Plaintiff names the following Defendants in the

 9   first amended complaint: (1) S. Gates, the Chief Medical Officer at California State Prison –

10   Sacramento (CSP-Sac.); and (2) P. Smini, a registered nurse at CSP-Sac. See ECF No. 1, pgs. 1,

11   2. Plaintiff states that he has “a lot of abnormalities in his body” and contends that a number of

12   joints and other parts of his body are “false.” Id. at 3. According to Plaintiff, he has never

13   received any medical attention for these problems. See id. Plaintiff contends Defendant Gates is

14   responsible “[b]ecause he is the Chief. . . .” who addressed Plaintiff’s health care grievance. Id.

15   Plaintiff next alleges that Defendant Smini hid and/or falsified evidence of his medical

16   conditions. See id. at 4. He further alleges that Defendant Smini “denied to give appointment

17   with the Doctor more than one time.” Id.

18

19                                            II. DISCUSSION

20                  The gravamen of Plaintiff’s first amended complaint is his assertion that
21   Defendants denied him adequate medical care, in violation of the Eighth Amendment. The

22   treatment a prisoner receives in prison and the conditions under which the prisoner is confined are

23   subject to scrutiny under the Eighth Amendment, which prohibits cruel and unusual punishment.

24   See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S. 825, 832 (1994).

25   The Eighth Amendment “. . . embodies broad and idealistic concepts of dignity, civilized

26   standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976). Conditions of
27   confinement may, however, be harsh and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347

28   (1981). Nonetheless, prison officials must provide prisoners with “food, clothing, shelter,
                                                        2
     Case 2:19-cv-02518-KJM-DMC Document 17 Filed 08/05/21 Page 3 of 5


 1   sanitation, medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th

 2   Cir. 1986). A prison official violates the Eighth Amendment only when two requirements are

 3   met: (1) objectively, the official’s act or omission must be so serious such that it results in the

 4   denial of the minimal civilized measure of life’s necessities; and (2) subjectively, the prison

 5   official must have acted unnecessarily and wantonly for the purpose of inflicting harm. See

 6   Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison official must have a

 7   “sufficiently culpable mind.” See id.

 8                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 9   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

10   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

11   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

12   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

13   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

14   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

15   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

16   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

17   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

18   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

19                   The requirement of deliberate indifference is less stringent in medical needs cases

20   than in other Eighth Amendment contexts because the responsibility to provide inmates with
21   medical care does not generally conflict with competing penological concerns. See McGuckin,

22   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

23   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

24   1989). The complete denial of medical attention may constitute deliberate indifference. See

25   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

26   treatment, or interference with medical treatment, may also constitute deliberate indifference. See
27   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

28   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.
                                                          3
     Case 2:19-cv-02518-KJM-DMC Document 17 Filed 08/05/21 Page 4 of 5


 1                   Negligence in diagnosing or treating a medical condition does not, however, give

 2   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 3   difference of opinion between the prisoner and medical providers concerning the appropriate

 4   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 5   90 F.3d 330, 332 (9th Cir. 1996).

 6                   As with the original complaint, the Court finds that the first amended complaint

 7   states a cognizable claim as against Defendant Smini but not as against Defendant Gates. See

 8   ECF No. 11 (screening order addressing original complaint).

 9           A.      Defendant Smini

10                   Plaintiff’s allegation that Defendant Smini hid evidence of Plaintiff’s serious

11   medical conditions supports a claim of deliberate indifference. Specifically, to deliberately hide

12   evidence deprives Plaintiff needed treatment. By separate order, the Court will direct service of

13   the first amended complaint on Defendant Smini.

14           B.      Defendant Gates

15                   A Headquarters Level Response to Plaintiff’s health care grievance, dated

16   November 17, 2020, and signed by Defendant Gates, which Plaintiff attached to the first amended

17   complaint, sheds some light on the nature of Plaintiff’s claim. Specifically, this document, which

18   appears to be the basis of Plaintiff’s assertion that Gate is liable, reflects that Gates’ decisions

19   were based on medical examinations showing that there was no medical necessity supporting

20   Plaintiff’s grievance. See ECF No. 15, pgs. 7-9. Given this additional documentation, the Court
21   finds that Plaintiff’s claim against Defendant Gates amounts to a difference of medical opinion,

22   which is not cognizable under § 1983. See Jackson, 90 F.3d at 332.

23                   The Court observes that this defect persists from the original complaint. Given

24   that Plaintiff is either unable or unwilling to allege further facts to state a claim against Defendant

25   Gates, the Court now recommends Defendant Gates be dismissed.

26   ///
27   ///

28   ///
                                                         4
     Case 2:19-cv-02518-KJM-DMC Document 17 Filed 08/05/21 Page 5 of 5


 1                                           III. CONCLUSION

 2                  Based on the foregoing, the undersigned recommends that Gates be dismissed as a

 3   defendant to this action, with prejudice, for failure to state a claim.

 4                  These findings and recommendations are submitted to the United States District

 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6   after being served with these findings and recommendations, any party may file written objections

 7   with the Court. Responses to objections shall be filed within 14 days after service of objections.

 8   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 9   Ylst, 951 F.2d 1153 (9th Cir. 1991).

10

11   Dated: August 5, 2021
                                                             ____________________________________
12                                                           DENNIS M. COTA
13                                                           UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
